Case 1:19-cr-00116-KMW Document 74 Filed 09/09/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA,
NOTICE OF MOTION
-against-
19 Cr. 11604KMW)
ADALBERTO VELAZQUEZ, et al,
including SAL CASTRO, true name
SAMMY VELASQUEZ,
Defendant.
---- x

 

PLEASE TAKE NOTICE that defendant SAMMY VELASQUEZ, will, in accordance

with the schedule previously set by the Court, move this Court on September 9, 2019 for the

following relief:

I. For an Order, pursuant to Fed. R. Crim. P. 12 (b) (3), and 41 (f), and the Fourth and
Fourteenth Amendments to the United States Constitution, suppressing any property obtained as
a result of the vehicular stop, search and seizure of the defendant and the vehicle he was
operating on December 13.2019. As set forth more fully in the annexed Saffirmation and
Memorandum of Law, the defendant seeks to suppress: (1) all property recovered from the Ford
Fusion he was operating and any fruits thereof, including: (2) a statement alleged to have been
subsequently made by him to law enforcement authorities; and (3) the photograph taken of him
(4) and all testimony which is the fruit of the identification procedure concerning same, or in the

alternative directing that a hearing be held as to the admissibility of such property or testimony.

oy
Case 1:19-cr-00116-KMW Document 74 Filed 09/09/19 Page 2 of 3

Il. For an Order, pursuant to Fed. R. Crim. P. 12 (b) (3), and 41 (f), and the Fourth and
Fourteenth Amendments to the United States Constitution, suppressing any property obtained
incident to the warrantless search of his residence following his arrest on February 27, 2019, in
his residence located at 281 Nagle Street, Cliffside Park, New Jersey. During the course of his
agents seized four electronic devices: (1) a black Apple iPhone; (2) a white Samsung Galaxy S5
phone; (3) a white Samsung Galaxy S6 Edge phone and (4) a black Samsung table, from the
home of the defendant, and any testimony regarding such property to be offered as evidence at

trial, or in the alternative directing that a hearing be held as to the admissibility of such property

or testimony;

Ill. In accordance with Rule 404(b) of the Federal Rules of Evidence and the
constitutional requirements espoused in U.S. v. Baum, 482 F.2d 1325 (2nd Cir. 1973); U.S. v.
Davidoff, 845 F.2d 1151 (2nd Cir. 1988); U.S. v. Brennan, 798 F.2d 581 (2nd Cir. 1986),
Huddleston v. U. S., 485 U.S. 681 (1988); U.S. v. Gilan, 967 F.2d 772 (2nd Cir. 1992), for the
purpose of asking the government to disclose to the defendant any and all acts which the
government would seek to introduce against the defendant within two weeks of any scheduled
trial date fixed by this court to facilitate the defendant reasonable time to may make a motion

pursuant to Rules 403 and 404(b), to preclude introduction of such evidence.

IV. Discovery and Brady Demands

V. Joining all motions of co-codefendants’ applicable herein.

VII. For such further relief as the Court deems fair and appropriate.
Case 1:19-cr-00116-KMW Document 74 Filed 09/09/19 Page 3 of 3

In support of this motion, Sammy Velasquez relies upon the annexed Affirmation and
Memoranda of Law of Alan M. Nelson, Esq., the affidavit of Sammy Velasquez,, the Fourth, and

Fourteenth Amendments to the United States Constitution and Fed. R. Crim. P. 12(b)(3), and
41(f).

Dated: Lake Success, New York
September 7, 2019

Yours, ete

Alan M. Nelson, Esq.

Attorney for the Defendant
3000 Marcus Ave., Suite 1E5
Lake Success, New York 11042

(516)328-6200

To: Clerk of Court (ECF)
AUSA Michael Krause (ECF)
AUSA Adam Hobson (ECF)
All defense counsel (ECF)
Courtesy copy to Hon. Kimba M. Wood (U.S. Mail)
